The opinion of the court was delivered, October 31st 1867, by
Read, J.
— Every county treasurer gives two bonds, with sureties, one under the 33d section of the Act of 15th April 1834, conditioned for the faithful performance of the duties of his office, for a just account of all moneys that may come into his hands on behalf of the county. The other conditioned for the faithful discharge of all duties enjoined upon him by law, in behalf of the Commonwealth, and for the payment, according to law, of all moneys received by him for the use of the Commonwealth. The first is to be approved by the county commissioners, the second by two of the judges of the Quarter Sessions, and is to be transmitted to the auditor-general.
By the Act of the 29th April 1844, it is made the duty of the county treasurer to pay over the state taxes, as fast as collected, to the state treasurer, and if the quota of any county be not paid over before the second Tuesday in each year to the state treasurer, then the amount remaining unpaid, after the proper deductions, shall be charged against such county on the books of the state treasurer.
George W. Stroup, as treasurer of Juniata county, collected the state taxes, and upon the settlement of his accounts by the county auditors, there was found a balance of state tax in his hands of $831.76, which he never paid to the state treasurer, and which of course was charged against the county on the books of that officer, and which the county of Juniata afterwards paid to the state treasurer. George W. Stroup thus became a defaulter, and the condition of his bond was broken.
The misconduct of Mr. Stroup, by the 40th section of the Act of 29th April 1844, produced this result: that the county of Juniata paid an interest of 5 per cent, on the amount charged against them till paid; and no payment could “ be made to or on behalf of said county, under the various acts relating to common schools, or any other acts, or for any other purposes, until the said balance be fully paid and satisfied.”
This provision made an immediate payment by the county *487necessary, which of course gave them the right to use the bond given to the state against the defaulting treasurer and his sureties. The doctrine of subrogation is strictly applicable to this case.
The court were therefore correct in their answers to the plaintiffs’ points, and the charge of the learned judge is so full and explicit that we deem it unnecessary to say more than that
The judgment is affirmed.